Exhibit 99.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION CASE NAME: AUTOSEIS, INC. ET AL PETITION DATE: 3/25/2014 CASE NUMBER: 14-20130 MONTHLY OPERATING REPORT SUMMARY FOR MONTH October YEAR (Amounts in '000s) MONTH 3/25/14 TO 3/31/14 April May June July August September October Total REVENUES (MOR-6) $ INCOME BEFORE INT; DEPREC./TAX (MOR-6) NET INCOME (LOSS) (MOR-6) PAYMENTS TO INSIDERS (MOR-9) - PAYMENTS TO PROFESSIONALS (MOR-9) 19 TOTAL DISBURSEMENTS (MOR-7 and Exhibit A) ** $ **The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have disbursements broken down by case number on Exhibit A attached** ***The original of this document must be filed with the United States Bankruptcy Court*** Yes / No REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE EXP. Are all post-petition liabilities, including taxes, being paid within terms? No DATE Have any pre-petition liabilities been paid? Yes CASUALTYYES (X)NO () 4/1/2015 If so, describe Payments related to First Day Motions granted LIABILITYYES (X)NO () 4/1/2015 Are all funds received being deposited into DIP bank accounts (1)? No VEHICLEYES (X)NO () 4/1/2015 Were any assets disposed of outside the normal course of business? No WORKER'SYES (X) NO () 4/1/2015 If so, describe OTHERYES ( X ) NO () 4/1/2015 Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? Plan Filed ATTORNEY NAME: Omar Alaniz I certify under penalty of perjury that the following complete FIRM NAME: Baker & Botts Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 2001 Ross Avenue MOR-9 plus attachments, is true and correct, to the best of my knowledge. CITY, STATE, ZIP: Dallas, TX 75201 SIGNED X /s/ Sean M. Gore TITLE: Senior Vice President - Chief Financial Officer TELEPHONE/FAX: 214.953.6500/214.953.6503 Sean M. Gore 11/24/14 (PRINT NAME OF SIGNATORY) DATE MOR-1 Note: (1) Collections in certain foreign jurisdictions are received locally and used to make payroll for employees and vendors in those foreign jurisdictions CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) ASSETS MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April May June July August September October CURRENT ASSETS Cash - U.S. bank accounts $ Cash- non-U.S. bank accounts Restricted cash Trade Accounts Receivable, Net Unbilled Accounts Receivable Other Accounts Receivable 87 87 87 89 89 89 89 89 Inventory:Lower of Cost or Market Prepaid Expenses Investments - Mobilization costs, net 67 Other 15 15 15 15 15 15 TOTAL CURRENT ASSETS PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation NET BOOK VALUE OF PP & E OTHER ASSETS Tax Deposits - Investments in Subsidiaries 1 1 1 1 1 1 1 1 Electric Deposit - - 30 30 30 30 30 30 Investment in multi-client library, net Intercompany receivable, net Goodwill Intangible assets Debt issuance costs, net Deposits and other TOTAL ASSETS $ The debtor cash balance above is broken out between U.S. bank accounts and non-U.S. bank accounts. The U.S. bank accounts contains the Citibank Argentina account as the funds are controlled by Houston. The U.S. bank account ties to the Ending Cash per Books on MOR8. MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) on MOR8ties to the Ending Cash per Books - End of Month on MOR7.MOR7 contains the activity for accounts where the funds are controlled by Houston Corporate office. MOR-2 Revised 07/01/98 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) LIABILITIES & OWNER'S MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH EQUITY 3/25/14 TO 3/31/14 April May June July August September October LIABILITIES POST-PETITION LIABILITIES(MOR-4) $ PRE-PETITION LIABILITIES Secured Debt Federal Income Tax - FICA/Withholding - Unsecured Debt Deferred Revenue - VAT - Trade A/P Accrued payroll liabilities - Accrued bond interest Expense Accruals Other - TOTAL PRE-PETITION LIABILITIES TOTAL LIABILITIES $ OWNER'S EQUITY (DEFICIT) PREFERRED STOCK - COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS:Filing Date ) RETAINED EARNINGS:Post Filing Date ) TOTAL OWNER'S EQUITY (NET WORTH) TOTAL LIABILITIES & OWNERS EQUITY $ MOR-3 Revised 07/01/98 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 SCHEDULE OF POST-PETITION LIABILITIES (Amounts in '000s) MONTH MONTH MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April May June July August September October TRADE ACCOUNTS PAYABLE $ TAX PAYABLE Federal and State Payroll Taxes Ad Valorem Taxes Other Taxes - SECURED DEBT POST-PETITION ACCRUED INTEREST PAYABLE 47 47 47 47 47 47 ACCRUED PROFESSIONAL FEES* - 13 OTHERACCRUED LIABILITIES VAT 96 38 Deferred Revenue Accrued payroll liabilities Expense Accruals TOTAL POST-PETITION LIABILITIES (MOR-3) $ *Payment requires Court Approval MOR-4 Revised 07/01/98 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 AGING OF POST-PETITION LIABILITIES MONTH October 2014 (Amounts in '000s) DAYS TOTAL TRADE FEDERAL AND STATE AD VALOREM, MONTH ACCOUNTS PAYROLL TAXES OTHER TAXES OTHER 0-30 $ $
